Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John David Hendrickson appeals the district court’s order dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006) for being frivolous and for failing to state a claim on which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hendrickson v. In the 20th Judicial Dish of Va., No. 1:09-cv-00563-CMH-IDD (E.D.Va. Sept. 25, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.